Per Curiam.
We have carefully considered the evidence in this case and the law applicable thereto, together with the. very full briefs of counsel for both parties. The questions raised here on appeal were raised also before the Industrial Accident Board, which has set out fully, clearly and at length their finding of fact and law and the reasons for so finding. We agree fully with these findings and the award based thereon for the reasons stated by the Board; and, therefore, sustain and affirm them. The costs of appeal are taxed against appellant.
At the March term, 1921, the following stipulation was filed in the case:
And now, to wit, this sixth day of April, A. D. 1921, it is hereby stipulated and agreed, by and between John W. Huxley, Jr., attorney for the above-named Pullman Car Lines, United States Administration, and for the Pullman Company, a corporation of Illinois, and Charles F. Curley, attorney for the above-named Patrick Riley, appellee, that the decision made by the superior court on the above-entitled appeal, on February 11, 1921, be modified, so that the award in the above-entitled case may be against James G. Davis, Director General of Railroads, Agent, under Transportation Act, 1920 (41 Stat. 456); and that the superior court in and for New Castle county be asked to modify the said judgment to that end.
(Signed by the attorneys of the parties.)
Whereupon the following order was made:
And now, to wit, this sixth day of April, A. D. 1921, the foregoing stipulation having been filed in the said case, it is hereby *451ordered that the judgment handed down on February 11, 1921, in the said case be modified so that the award in the said case shall be against James G. Davis, Director General of Railroads, Agent, under Transportation Act 1920.
[Signed] Henry C. Conrad, Judge.
The same was certified to the Industrial Accident Board, and, thereupon, the following application of the attorneys in the case was made to the Board:
This tenth day of March, 1921, it is hereby stipulated between John W. Huxley, Esq., attorney for the Director General of Railroads, Pullman Car Lines, and also attorney for the Pullman Company, a corporation of the state of Illinois, and Charles F. Curley, Esq., attorney for Patrick Riley, claimant in the above proceeding, that the Industrial Accident Board be requested to commute the award formerly made in the above case to a cash sum; and further that the Industrial Accident Board be requested to make an award for the cash amount of the commuted award against John Barton Payne, Agent, under section 206 of Transportation Act, for the Pullman Car Lines, U. S. Railroad Administration, instead of against the Ptíllman Company, against whom the award has heretofore been made. The above change in the party awarded against, and the new award above requested not to become effective until the said Director General of Railroads, or some one acting for him, is ready and prepared to pay the amount of the said award.
(Signed by the attorneys.)
The Board made the following order:
Pursuant to an order of the Superior Court New Castle county, April 6, A. D. 1921, the said award made by the Industrial Accident Board of the state of Delaware, April 6,1920, running against the Pullman Company, a corporation of the state of Illinois, and in favor of Patrick Riley, is hereby modified to run against James G. Davis, Director General of Railroads, Agent, under Transportation Act, 1920. In all other respects the said award shall remain as originally made.
*452Upon application of Charles F. Curley, Esq., and John W. Huxley, Esq!, counsel for the parties to this case, the Industrial Accident Board authorizes and directs that the compensation due under said award up to March 12, A. D. 1921, shall be paid in a lump sum of eleven hundred and fifty dollars ($1,150.00), and that the balance due under said award shall be commuted at its value on March 12, A. D. 1921, when discounted at five per cent, interest, with annual rests, which value is hereby determined as twenty-three hundred and forty-eight dollars and nineteen cents ($2,348.19).
This commutation is authorized by the Industrial Accident Board in order to insure full payment of the amount of compensation due under said award out of the fund created for such purpose now under control of James G. Davis, Director General of Railroads, Agent, under Transportation Act, 1920.
Upon payment of such amount, the employer shall be discharged from all further liability on account of the injury sustained by Patrick Riley on December 13, A. D. 1918.